              Case 5:20-mc-80152-NC Document 22 Filed 09/17/20 Page 1 of 1



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          NORTHERN DISTRICT OF CALIFORNIA
10                                     SAN JOSE DIVISION
11
12 IN RE APPLICATION OF LATVIA MGI                      Case No. 5:20-mc-80152 NC
     TECH SIA, ET AL.,
13                                                      AMENDED SUA SPONTE JUDICIAL
                                                        REFERRAL FOR PURPOSES OF
14                    Petitioner,                       DETERMINING RELATIONSHIP
                                                        OF CASES
15
16
17
           In accordance with Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the
18
     above captioned case is referred to District Judge William H. Orrick to determine whether it
19
     is related to 3:19-mc-80215 WHO, In re Application of Illumina Cambridge Ltd.
20
           IT IS SO ORDERED.
21
22
           Date: September 17, 2020                 _________________________
23                                                  Nathanael M. Cousins
                                                    United States Magistrate Judge
24
25
26
27
28
     Case No. 20-mc-80152 NC
     SUA SPONTE JUDICIAL REFERRAL
     RE: RELATING CASES
